Allowable Subject Matter

Claims 1-8 are allowed in light of the amendment filed on 02/24/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A robot comprising: a base; a movable part having a base end supported to the base so as to be rotatable about a first axis, and a tip end performing operation on an operation target; a safety fence rotated about the first axis together with the movable part, wherein the safety fence is disposed in a position surrounding only a rear side of the robot with the safety fence without surrounding a top side of the robot, wherein the rear side is opposite a front side of the robot with the safety fence where the tip end of the movable part performs operation; and wherein the safety fence is disposed in a position radially closer to the first axis than a farthest distance the tip end of the movable part travels from the first axis on the front side, and a position radially 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B